DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is made in reply to “Amendment & Response Under 37 C.F.R. § 1.111” filed March 15, 2021 (“Reply”).  Applicant has made no claim alterations.  As previously presented, Claims 1-20 are presented for examination.
In Office action mailed December 15, 2020 (“Office Action”):
Claims 1, 4, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 19, and 21 of U.S. Patent No. 8,644,688.
Claims 1, 2, 3, 6, 7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 17 of U.S. Patent No. 10,433,003. 
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (US 9,060,034 B2 “Black”) in view of Errico et al. (US 2006/0282856 A1 “Errico”).


Response to Arguments
Applicant’s arguments (Reply Pages 6-10) have been fully considered, but are not persuasive.
Applicant presents that the combination of Black and Errico does not teach or suggest the limitations of independent Claims 1, 11, and 19 including “determining… a combination of the trust level associated with the first contact and the rating included in the recommendation satisfy a condition to permit an action for the content” because “[t]he Office Action appears to be splitting this limitation of claim 1, whereby the rating element is rejected using Black while the trust level element is rejected using Errico” such that the elements are being evaluate in isolation (Reply Page 8, Emphasis in original).  Applicant further presents that “a user’s own comfort level and trust level with the system is not the same as a trust level associated with a first contact (e.g., a buddy) of the viewer that is providing the recommendations” and “the trust level in Errico is of the system by the viewer not a trust level of a first contact of the viewer” (Reply Page 8).  The Examiner respectfully disagrees.
	With respect to the combination of references, it is the Examiner’s position that both Black and Errico teach similar techniques for facilitating content recommendations to an end user from a plurality of end user contacts.  Errico further demonstrates a known technique for automatically recording recommendations from end user contacts based on a content rating.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Black to include the trust level content recommendation technique of Errico in order to increase the robustness of existing content recommendation and recording techniques (as Errico suggest in [0023]).
Additionally, upon further consideration of Claims 1, 11, and 19, the Examiner submits that the claims do not describe the trust level in sufficient detail as to preclude the teachings of Errico.  In particular, the claims recite “the first contact being associated with a trust level…”  It is the Examiner’s position that within the teachings of 
Therefore, the Examiner submits that the combination of Black and Errico teach “determining… whether a combination of the trust level associated with the first contact and the rating included in the recommendation satisfy a condition to permit an action for the content” as required by Claims 1, 11, and 19, as fully addressed in the current Office action.
The Examiner further submits the teachings of Fox et al. (US 2009/0210907 A1) providing a system and method for providing recommendations of multimedia programs using a contact list (Abstract).  In particular, Fox discloses a “receiving filter” including the designation of “trusted users” whose recommendations may carry additional weight or importance (as described in [0020,0065]).  Therefore, it is the Examiner’s position that Fox provides an explicit teaching of designating a trust level to a user and could be applied to the teachings of Black in a similar fashion to Errico in addressing the limitations of Claims 1, 11, and 19.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 4, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 19, and 21 of U.S. Patent No. 8,644,688. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of US 8,644,688 is commensurate in scope with Claim 1 of the instant application as highlighted below:
A computer-implemented method comprising:
maintaining profile data at a viewer device for each of a plurality of contacts of a viewer, the profile data including a trust level assigned to each contact of the plurality of contacts, the trust level being assigned by the viewer;
establishing, by the viewer, a plurality of rules that each indicate an action to be performed based on a combination of a trust level and a content rating, at least one of the plurality of rules indicating a specific contact of the plurality of contacts for which the combination of the trust level and the content rating apply;
receiving, at the viewer device, a recommendation for a content item, the recommendation including a contact identifier and a content rating;
accessing the profile data using the contact identifier to obtain a trust level for the contact associated with the contact identifier;
determining the action with respect to the recommendation for the content item to be performed at the viewer device based on the rule corresponding to the combination of the trust level and the content rating; and
initiating the action at the viewer device, the action including selectively accepting the recommendation as an instruction to perform an action at the viewer device.

Claim 21 of US 8,644,688 is commensurate in scope with Claim 4 of the instant application as highlighted below:
wherein the content rating is an aggregated rating determined at least from the plurality of contacts.
Claim 9 of US 8,644,688 is commensurate in scope with Claim 11 of the instant application as highlighted below:
A viewer device comprising:
a memory to store profile data for each of a plurality of contacts of a viewer, the profile data including a trust level assigned to each contact of the plurality of contacts, the trust level being assigned by the viewer;
at least one processor coupled to the memory;
a recommendation detector configured to receive, at the viewer device, using the at least one processor, a recommendation for a content item, the recommendation including a contact identifier and a content rating;
a contact evaluation module configured to access the profile data in the memory using the contact identifier to obtain a trust level for the contact;
a decision module configured to:
determine an action with respect to the recommendation for the content item to be performed at the viewer device based on a rule corresponding to a combination of the trust level and the content rating, the rule being included in a plurality of rules, established by the view, that each indicate an action to be performed based on the combination of the trust level and the content rating, at least one of the plurality of rules indicating a specific contact of the plurality of contacts for which the combination of the trust level and the content rating apply, and
initiate the action at the viewer device , the action including selectively accepting the recommendation as an instruction to perform an action at the viewer device. 

Claim 19 of US 8,644,688 is commensurate in scope with Claim 19 of the instant application as highlighted below:
A machine-readable non-transitory storage medium having instruction data to cause a machine to perform operations comprising:
maintaining profile data at a viewer device for each of a plurality of contacts of a viewer, the profile data including a trust level assigned to each contact of the plurality of contacts, the trust level being assigned by the viewer;
establishing, by the viewer, a plurality of rules that each indicate an action to be performed based on a combination of a trust level and a content rating, at least one of the plurality of rules indicating a specific contact of the plurality of contacts for which the combination of the trust level and the content rating apply;
receiving, at the viewer device, a recommendation for a content item, the recommendation including a contact identifier and a content rating;

determining the action with respect to the recommendation for the content item to be performed at the viewer device based on the rule corresponding to the combination of the trust level and the content rating; and
initiating the action at the viewer device, the action including selectively accepting the recommendation as an instruction to perform an action at the viewer device. 

Claims 1, 2, 3, 6, 7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 17 of U.S. Patent No. 10,433,003. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of US 10,433,003 is commensurate in scope with Claim 1 and Claim 2 of the instant application as highlighted below:
	A method comprising:
receiving, at a media device from a device of a contact of a viewer, a recommendation including a rating for a content item;
in response to receiving the recommendation, identifying, by the media device, a trust level associated with the contact of the viewer, the trust level in a range of trust levels including:
a first trust level based on which a first action is permitted for one or more recommendations from the contact, and
a second trust level based on which a second action on the content item is denied;
determining, by the media device, that at least the trust level associated with the contact and the rating for the content item satisfy a condition to permit an action for the content item based on the recommendation from the contact for the content item; and
based on the determining, automatically initiating, by the media device, the action for the content item based on the recommendation.

Claim 8 of US 10,433,003 is commensurate in scope with Claim 3 of the instant application as highlighted below:
wherein the trust level associated with the contact comprises a trust level associated with a group of which the contact is a member.

Claim 5 of US 10,433,003 is commensurate in scope with Claim 6 of the instant application as highlighted below:
wherein the rating provided by the contact is part of an aggregated content rating from a plurality of contacts of the viewer, the plurality of contacts comprising individuals on a buddy list established by the viewer.

Claim 2 of US 10,433,003 is commensurate in scope with Claim 7 of the instant application as highlighted below:
wherein the action comprises automatically initiating recording of the content item.
Claim 9 of US 10,433,003 is commensurate in scope with Claim 19 and Claim 20 of the instant application as highlighted below:
A machine-readable medium having no transitory signals and including instruction, that when executed by one or more processors of a machine, cause the machine to perform operations comprising:
receiving a recommendation including a rating for a content item;
in response to receiving the recommendation, identifying a trust level associated with the contact of the viewer, the trust level in a range of trust levels including:
a first trust level based on which a first action is permitted for one or more recommendations from the contact, and
a second trust level based on which a second action on the content item is denied;
determining that at least the trust level associated with the contact and the rating for the content item satisfy a condition to permit an action for the content item based on the recommendation from the contact for the content item; and
based on the determining, automatically initiating the action for the content item based on the recommendation.

Claim 17 of US 10,433,003 is commensurate in scope with Claim 11 and Claim 12 of the instant application as highlighted below:

one or more hardware processors; and
a memory storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising:
receiving a recommendation including a rating for a content item;
in response to receiving the recommendation, identifying a trust level associated with the contact of the viewer, the trust level in a range of trust levels including:
a first trust level based on which a first action is permitted for one or more recommendations from the contact, and
a second trust level based on which a second action on the content item is denied;
determining that at least the trust level associated with the contact and the rating for the content item satisfy a condition to permit an action for the content item based on the recommendation from the contact for the content item; and
based on the determining, automatically initiating the action for the content item based on the recommendation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al. (US 9,060,034 B2 “Black”) in view of Errico et al. (US 2006/0282856 A1 “Errico”).
In regards to Claim 1, Black teaches a method (generally shown in Fig. 2, as introduced in Col. 9 Lines 29-35) comprising:

determining, by one or more hardware processors, whether the rating included in the recommendation satisfy a condition to permit an action for the content item (selection criterion dictating how system handles recommendation, as described in Col. 8 Lines 3-17); and
based on the determining, either automatically initiating the action or denying the action for the content item (determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
However, Black does not explicitly demonstrate:
the first contact being associated with a trust level; and
the determining including the trust level associated with the first contact in combination with the rating.
In a similar field of invention, Errico teaches a method and system for implementing a collaborative recommendation technique (Abstract, [0023]).  Errico further discloses:
the first contact being associated with a trust level (user trust level determining a system automation, as described in [0126]); and
the determining including the trust level associated with the first contact in combination with the rating (filtering recommendations that meet pre-defined content criterion including comfort and trust, as described in [0129,0203]).

In regards to Claim 2, the combination of Black and Errico teach the method of claim 1, wherein the trust level comprises:
a first trust level based on which the action is permitted for the content item (Errico: degree of openness including an advanced user, with a more comfort being offered more open features, as described in [0127]); and
a second trust level based on which the action on the content item is denied (Errico: degree of openness including a beginner, default user, with a low comfort being offered less features, as described in [0127]).
In regards to Claim 3, the combination of Black and Errico teach the method of claim 1, wherein the trust level associated with the first contact comprises a trust level associated with a group of which the first contact is a member (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 4, the combination of Black and Errico teach the method of claim 1, further comprising aggregating recommendations, the aggregating including the 
In regards to Claim 5, the combination of Black and Errico teach the method of claim 4, wherein the automatically initiating the action or denying the action is based on the aggregated recommendations (Black: determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
In regards to Claim 6, the combination of Black and Errico teach the method of claim 4, wherein the first contact and the second contact are individuals on a buddy list established by the viewer (Black: friends list 28, as described Col. 10 Lines 37-51).
In regards to Claim 7, the combination of Black and Errico teach the method of claim 1, wherein the action comprises automatically initiating recording of the content item (Errico: inbound recommendation preferences, as described in [0159]; with further reference to recording of content recommendations, as described in [0201]).
In regards to Claim 8, the combination of Black and Errico teach the method of claim 1, wherein the action comprises displaying information associated with the content item on a display device of the viewer (Black: alerts to advise of situations, as described in Col. 13 Lines 47-57).
In regards to Claim 9, the combination of Black and Errico teach the method of claim 8, where the information comprises an option to view the content item (Black: GUI 60 allowing the recipient to view and edit the current recommender tags, as descried in Col. 18 Lines 31-39).
In regards to Claim 10, the combination of Black and Errico teach the method of claim 8, wherein the information comprises an option to save the content item for later viewing (Black: retention of recommendation in recommendation database at Step 318 of Fig. 4B, as described in Col. 13 Lines 32-46).

In regards to Claim 11, Black teaches a system (System 10 of Fig. 1, as introduced in Col. 7 Lines 8-24) comprising:
one or more hardware processors (operation of Central Server 12, as described in Col. 7 Lines 8-24); and
a memory storing instructions that, when executed by the one or more hardware processors (customized software interface of Server 12, as described in Col. 7 Lines 36-47), causes the one or more hardware processors to perform operations comprising:
receiving a recommendation for a content item from a first contact of a viewer, the recommendation including a rating (receive media item recommendation from a recommender at Step 200, as described in Col. 9 Lines 36-54; with further reference to content scores including  any type of rating, as described in Col. 8 Lines 44-47);
determining whether the rating included in the recommendation satisfy a condition to permit an action for the content item (selection criterion dictating how system handles recommendation, as described in Col. 8 Lines 3-17); and
based on the determining, either automatically initiating the action or denying the action for the content item (determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).

the first contact being associated with a trust level; and
the determining including the trust level associated with the first contact in combination with the rating.
In a similar field of invention, Errico teaches a method and system for implementing a collaborative recommendation technique (Abstract, [0023]).  Errico further discloses:
the first contact being associated with a trust level (user trust level determining a system automation, as described in [0126]); and
the determining including the trust level associated with the first contact in combination with the rating (filtering recommendations that meet pre-defined content criterion including comfort and trust, as described in [0129,0203]).
Both Black and Errico teach similar techniques for facilitating content recommendations to an end user from a plurality of end user contacts.  Errico further demonstrates a known technique for automatically recording recommendations from end user contacts based on a content rating.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Black to include the trust level content recommendation technique of Errico in order to increase the robustness of existing content recommendation and recording techniques (as Errico suggest in [0023]).
In regards to Claim 12, the combination of Black and Errico teach the system of claim 11, wherein the trust, level comprises:

a second trust level based on which a second action on the content item is denied (Errico: degree of openness including a beginner, default user, with a low comfort being offered less features, as described in [0127]).
In regards to Claim 13, the combination of Black and Errico teach the system of claim 11, wherein the trust level associated with the first contact comprises a trust level associated with a group of which the first contact is a member (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 14, the combination of Black and Errico teach the system of claim 11, wherein the operations further comprise aggregating recommendations, the aggregating including the recommendation from the first contact of the viewer and a recommendation from a second contact of the viewer (Black: criteria defining a presentation channel including attributes associated with groups of friends, as described in Col. 10 Lines 15-67).
In regards to Claim 15, the combination of Black and Errico teach the system of claim 14, wherein the automatically initiating the action or denying the action is based on the aggregated recommendations (Black: determination of transmission of recommendation based on selection criterion, as described in Col. 8 Lines 3-17).
In regards to Claim 16, the combination of Black and Errico teach the system of claim 14, wherein the first contact and the second contact are individuals on a buddy list established by the viewer (Black: friends list 28, as described Col. 10 Lines 37-51).
In regards to Claim 17, the combination of Black and Errico teach the system of claim 11, wherein the action comprises automatically initiating recording of the content item (Errico: inbound recommendation preferences, as described in [0159]; with further reference to recording of content recommendations, as described in [0201]).
In regards to Claim 18, the combination of Black and Errico teach the system of claim 11, wherein the action comprises displaying information associated with the contact item on a display device of the viewer (Black: alerts to advise of situations, as described in Col. 13 Lines 47-57).

In regards to Claim 19, Black teaches a non-transitory machine-readable medium including instruction, that when executed by one or more processors of a machine (customized software interface of Server 12, as described in Col. 7 Lines 36-47), cause the machine to perform operations comprising:
receiving a recommendation for a content item from a first contact of a viewer, the recommendation including a rating (receive media item recommendation from a recommender at Step 200, as described in Col. 9 Lines 36-54; with further reference to content scores including  any type of rating, as described in Col. 8 Lines 44-47);
determining whether the rating included in the recommendation satisfy a condition to permit an action for the content item (selection criterion dictating how system handles recommendation, as described in Col. 8 Lines 3-17); and

However, Black does not explicitly demonstrate:
the first contact being associated with a trust level; and
the determining including the trust level associated with the first contact in combination with the rating.
In a similar field of invention, Errico teaches a method and system for implementing a collaborative recommendation technique (Abstract, [0023]).  Errico further discloses:
the first contact being associated with a trust level (user trust level determining a system automation, as described in [0126]); and
the determining including the trust level associated with the first contact in combination with the rating (filtering recommendations that meet pre-defined content criterion including comfort and trust, as described in [0129,0203]).
Both Black and Errico teach similar techniques for facilitating content recommendations to an end user from a plurality of end user contacts.  Errico further demonstrates a known technique for automatically recording recommendations from end user contacts based on a content rating.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Black to include the trust level content recommendation technique of Errico in order to increase the robustness of existing content recommendation and recording techniques (as Errico suggest in [0023]).
In regards to Claim 20, the combination of Black and Errico teach the non-transitory machine-readable medium of claim 19, wherein the trust level comprises:
a first trust level based on which a first action is permitted for the content item (Errico: degree of openness including an advanced user, with a more comfort being offered more open features, as described in [0127]), and
a second trust level based on which a second action on the content item is denied (Errico: degree of openness including a beginner, default user, with a low comfort being offered less features, as described in [0127]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426